Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 4 and 5 are currently under examination, wherein claims 1 and 5 have been amended in applicant’s amendment filed on February 8, 2022. Claim 3 has been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous objection to the informality in claim 5, the previous rejection of claim 3 under 35 U.S.C. 112, first paragraph, and the previous rejections of claims 1 and 3-5 under 35 U.S.C. 103 as stated in the Office action dated November 29, 2021 have been withdrawn in light of applicant’s amendment filed on February 8, 2022. New grounds of rejection have been established as follows. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1, 4 and 5 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP (03-227233 A).
	With respect to claims 1, 4 and 5, JP (‘233 A) discloses a multi-layer steel sheet comprising a core layer comprising by weight up to 0.4% C, up to 0.6% Si, 0.2-1.6% Mn, up to 0.025% P, up to 0.025% S, up to 0.05% Al, 0.0033% N and a balance of Fe and inevitable impurities and having a Vickers hardness HV of 150 or less; and a hard layer on both surfaces of the core layer comprising by weight 0.15-0.65% C, up to 0.6% Si, 0.5-2.0% Mn, up to 0.025% P, up to 0.025% S, up to 0.05% Al, 0.0026% N and a balance of Fe and inevitable impurities and having an average Vickers hardness HV of at least 200 taken in the sheet thickness direction of up to 15% of the thickness (i.e. each hard layer would have a thickness of up to 15% of the sheet thickness (e.g. for a sheet thickness of 10 mm, the hard layer thickness would be up to 1.5 mm) wherein the hardness in the hard layer is at least 1.33 times of that in the core layer (200/150=1.33) .
Response to Arguments
5.	The applicant’s arguments filed on February 8, 2022 have been fully considered but they are not persuasive.	
The applicant argues that JP (‘233 A) discloses a steel plate with a thickness of 12 mm or more; and the methods for producing steel plate and sheet are different resulting in different microstructures and properties. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. JP (‘233 A) discloses that the present invention relates to a wear-resistant composite steel sheet having excellent workability and weldability, and is applicable to a thick plate or the like in the steel industry (abstract), indicating clearly that JP (‘233 A) is related to both thin steel sheets and thick steel plates. There is no limitation of the sheet or plate thickness range recited in JP (‘233 A) at all. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123. The same method would be used to produce the instantly claimed and JP (‘233 A)’s steel sheets. Furthermore, the ranges of the hard layer thickness, the ratio of the hard layer thickness to the sheet thickness and sheet thickness disclosed or suggested by JP (‘233 A) overlap the claimed respectively. The same microstructures and properties would be expected by one of ordinary skill in the art with the instantly claimed and JP (‘233 A)’s steel sheets.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


3/4/2022